—Judgment, Supreme Court, New York County (Barry Cozier, J.), entered November 5, 1999, which, after a nonjury trial, dismissed plaintiff shareholder’s complaint for failure to make out a prima facie case, unanimously affirmed, without costs.
Plaintiff shareholder’s complaint, alleging that defendant’s decedent converted and misappropriated corporate assets, was properly dismissed since plaintiff failed to adduce evidence sufficient to establish that defendant’s decedent had on any specific occasion misappropriated funds or made erroneous or deceitful entries in the corporation’s records or books (see, Greenbaum v American Metal Climax, 27 AD2d 225, 232). The purported admission of defendant’s decedent, which was disputed, was not competent, standing alone, to prove that defendant’s decedent misappropriated the corporation’s assets for his own personal use. Concur — Nardelli, J. P., Tom, Mazzarelli and Rubin, JJ.